On Motion to Strike
Respondent has also moved to strike certain parts of the bill of exceptions. Such parts include all of volume I, entitled transcript of proceedings, and a list of sixteen documents from volume II, comprising sundry documents, stipulations, orders, motions, etc., not embraced within our statutory definition of the judgment roll. The record shows that both of these volumes were served upon respondent within the statutory period as extended by stipulation and were filed within the time as extended by order of court. Volume I, the transcript of proceedings, was duly certified by the court reporter. The main confusion grows out of the fact that volume I, though requiring no certificate other than that of the reporter, is followed by this certificate of the district *57judge: “I hereby certify that the foregoing bill of exceptions is correct, and contains the substance of the proceedings relating to the point or points involved, and has been settled and allowed.” It is dated September 19, 1950. Volume II, containing some 27 indexed pleadings and documents, is not settled by stipulation or order of court,, but is followed by a stipulation dated September 1, 1950, to the effect that the transcript of proceedings as certified by the court reporter constitutes the bill of exceptions on appeal. Apparently the stipulation of counsel should have been attached to volume I and the certificate of the district judge to volume II. The district judge, by a subsequent certificate, recited the inadvertence in the action of the clerk and the fact that his certificate was to the complete record on appeal, consisting of volumes I and II, and should have been attached to volume II. Respondent does not controvert the facts, but attacks the jurisdiction of the district judge to execute such later certificate and also moves to strike such certificate. This court has under similar circumstances often remanded a record to the district court so that it might be made to speak the truth. This is the most that the court would be inclined to do under the circumstances, and inasmuch as the district judge’s later certificate as to the inadvertence is not controverted, no purpose would be served in doing this. See Taylor v. Taylor, 56 Nev. 100, 45 P.2d 603, Id., 58 Nev. 149, 72 P.2d 1105. With the dismissal of the appeal from the order denying new trial, we cannot say at this time just what use appellants will make of the two volumes comprising the bill of exceptions.
In Magee v. Whitacre, 60 Nev. 202, 96 P.2d 201, 204 (appearing in Pacific Reporter under its original title of Magee v. Lothrop), 106 P.2d 751, this court, after dismissing the appeal from the order denying new trial, then considered the motion to strike the bill of exceptions. Speaking through Orr, J., it said: “This is denied. If reasons exist why this Court cannot consider *58the bill of exceptions on the appeal from the judgment, respondents may present them in their briefs on said appeal.”
November 8, 1951.
237 P.2d 204.
The motion to strike volume I of the bill of exceptions comprising the reporter’s transcript of proceedings is denied. The motion to strike the sixteen documents from volume II of the bill of exceptions is denied. Time for appellants to serve and file their opening brief on their appeal from the judgment shall commence to run upon their receipt of a copy of this opinion and decision.
Eather, J., concurs.
Horsey, formerly C. J., did not participate, his term of office having heretofore expired.
Merrill, J., did not participate, having become a member of the court after said matter was argued and submitted.